MEMORANDUM **
Gerardo Ruiz-Garcia appeals his thirty-seven month sentence imposed following a guilty plea conviction for one count of illegally reentering the United States following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
Ruiz-Garcia contends that his prior Oregon state conviction for being a felon in possession of a firearm, in violation of Or. Rev. Stat. § 166.270(1), is not an aggravated felony under 8 U.S.C. § 1101(a)(43)(E)(ii). Ruiz-Garcia argues that, because § 166.270(1) does not contain an interstate or foreign commerce element, it is not an offense “described in” 18 U.S.C. § 922(g)(1). That contention, however, is foreclosed by our decision in United States v. Castillo-Rivera, 244 F.3d 1020, 1021-1024 (9th Cir.2001), pet. for cert, filed (Aug. 3, 2001) (No. 01-5631) (concluding that the commerce element is not required in order for a state felon in possession offense to qualify as an aggravated felony under the Immigration and Nationality Act).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.